                                                                                             •    l<'ile No.
EASTERN DISTRICT OF NORTH CAROLINA
                                                                                                 5:17-CV-62-D
UNITED STATES DISTRICT COURT
Name ofPlaintiff
North American Specialty Insurance Company
                                                                              NOTICE OF RIGHT TO·
                                                                               HAVE EXEMPTIONS
                                                                                 DESIGNATED

                            VERSUS
Name ofDefendant
United Builders Group, LLC; J.E. Diiiahunt & Associates, Inc.;
Jimmy E. Dillahunt, a/k/a Jimmy E. Diiiahunt, Dr.; and Janie B.
Dillahunt.


                                                                                                                              N.C.G,S IC-11103


TO:                                                                   TO:
Name and Address ofFil'st Judgment Debtor                             Name and Address ofSecond Judgment Debtor
Jimmy E. Diiiahunt
1702 Hazel Ave.
New Bern, NC 28560




 A judgement has been entered against you in the case captioned above in which you have been ordered to
l:i] pay money over         lJ turn over various household belongings to the judgment creditor.
 The judgment creditor (person who has the judgment against you) is now seeking to collect this judgment and has asked me to give you
 notice of your rights, Under the Constitution and laws of North Carolina, you have the right to exempt from the collection of the
 judgment certain of your property (in other words, to keep it from being taken away from you). Tf you wish to keep your exempt
 property, you MUST fill out the attached Motion to Claim Exempt Property and mail or take it to the Clerk of Court at the address
 listed below. You MUST also mail or take a copy to the judgment creditor at his address listed below. The law gives you another
  option of requesting, in writing, a hearing before the Clerk to claim your exemptions. Jfyou make a written request for a hearing, you
 will be notified of the time and place of the hearing when you may claim your exemptions.                        ·

lt is important that you respond to this Notice no later that twenty (20) days after it was ~erved on you because you will lose valuable
statutory rights if you do nothing, If you do not respond, you will give up your right to statutory exemptions and the judgment creditor
may be able to take any or all of your properly to satisfy the judgment. You have certain constitution aI rights you may claim if you
give up your statutory rights. You may wish to consider hiring an attorney to help you with this proceeding to make certain that you
receive all the protections to which you arc entitled.

Name ana Address of Judgment Creditor or Attomey                      Date
North American Specialty Insurance Company
Attorney: Dewitte Thompson
Thompson & Slagle, LLC                                                Signature ~                 ~ ~LJLJ-,-                     ~
3325 Paddocks Parkway                                                         ~-vP/                      /-~t/~ ~

                                                                                                                   C~ Western Div.
Su!te355
Suwanee, GA 30024                                                      Clerk of Court Eastern District of North

                                                                      Address ofthe Clerk of Court
 Telephone No:
                    770-662-5999                                       31 ONew Bern Avenue, Raleigh, NC 27601

 Page 1 of 1 (EDNC - Dec. 2009)
                                               NOTICE TO THE JUDGMENT CREDITOR
You may serve this Notice and the Motion to Claim Exempt Prope1ty by mailing a copy of each, registered or certified mail, return
receipt requested, addressed to the judgment debtor. To prove service, you must file an affidavit (notarized by a notary public) with the
Clerk asserting that (1) a copy of the notice of rights and Motion to Claim Exempt Property was deposited in the U.S. Mail for mailing
by registered or certified mail, retmn receipt requested; (2) it was in fact received as evidenced by the attached registry receipt or other
evidence of delivery; and (3) the genuine receipt or other evidence of delivery is attached. You must attach the U.S. Mail delivery
receipt to the affidavit. Alternatively, service of the motion may be effected by any person who is not a party and who is at least 18
years ofage following the procedures set forth in Federal Rules of Civil Procedw·es 4(e)(2). If your attempted service by certified or
registered mail or personal service fails, you may then serve the judgment debtor by mailing a copy of the notice and motion to him at
his last known address. To prove service, you must file a.certificate with the Clerk that the notice and motion were served, indicating
why you used such service, the date the notice was mailed and the address to which it was mailed. Remember, you may NOT use
service by regular first class mail until you have tried first to serve the judgment debtor personally or by certified or registered mail and
such service was unsuccessful.

                                                  RETURN OF SERVICE
I certify that this Notice and a copy of a motion to claim exempt property were received and served as follows:
                                                     JUDGMENT DEBTOR 1
Date Served                                                   Name of .Tudg111e11t Debtor



       a          By delivering to the judgment debtor named above a copy of the notice and motion to claim
                  exempt property.

       Cl         By leaving a copy of th~ notice and motion to claim exempt property at the dwelling house or
                  usual place of abode of the judgment debtor named above with a person of suitable age and
                  discretion then residing therein.
Name and Address ofPerson with Whom Copies Left



       a           Other manner of service (specify)

                                                     JUDGMENT DEBTOR 2
Date Served                                                   Name of Judgment Debtor



        a          By delivering to the judgment debtor named above a copy of the notice and motion to claim
                   exempt property.

        c          By leaving a copy of the notice and motion to claim exempt property at the dwelling house or
                   usual place of abode of the judgment debtor named above with a person of suitable age and
                   discretion then residing therein.
 Name and Address of Person with Whom Copies Left



       Cl          Other manner of service (specify)
 Signed:                                                                         Person Maldng Return (Printed)


Page 2 of7 (EDNC-Dec. 2009)
                                                                              .. FlleNo.
EASTERN DISTRICT OF NORTH CAROLINA
                                                                                 5:17-CV-62-D
UNITED STATES DISTRICT COURT
Judgment Creditor (Plaintiff)
North American Specialty Insurance Company                          NOTICE TO CLAIM
                                                                   EXEMPT PROPERTY
                                                                (STATUTORY EXEMPTIONS)

                          VERSUS
Judgment Debtor (Defendant)
Jimmy E. .Dillahunt



                                                                                                          N.C.G.S. lC·16U3(c)




NOTE TO DEBTOR (DEFENDANT): The Clerk of Court cannot fill out this form for you.                  Ifyou need
assistance, you should talk with an attorney.
I, the undersigned, move to set aside the property claimed below as exempt.

    1. I am a citizen and resident of
       and was born on

    2. Cl I am married to
       l'J I am not married.
    3. My current address is

    4. The following persons live in my household and are dependent on me for support:
              Name(s) of Person(s) Dependent on Me               Age                     Relationship




     5. I wish to claim as exempt (keep from being taken) my interest in the following :real or personal property
         that I use as a residence. I also wish to claim my interest in the following burial plots for myself or my ·
         dependents. I understand that my total interest claimed in the residence and burial plots may not exceed
          $35,000.00 ($60,000 ifl am 65 years of age or older and I previously owned my property as a tenant by
 the        entireties or as a join tenant with rights of survivorship and my former co-owner is deceased).
Stl'eet Add1·ess ofResidence


 Coun'ty Where Property Located                      Township       No. by Wl1ich Tax Assessor Ide11tifies Property



 Page 3 of7 (EDNC- Dec. 2009)
Legat lJescriptitJn (Attach a copy v.f'your deed or other instrument v.f conveyance or describe property in as much detail
as possible. Attach additional slteets ~(necessary.)


Name(s) ofOwner(s) ofRecord ofResidence                         Estimated Value of Residence (What You Think Yo11 Could
                                                                Sell It For)

      Amount of Lien(s) and Name(s) and Address(es) ofLienholder(s)                         Current Amount Owed
         (How much money is owed on the property and to whom.)

                                                                                 $

                                                                                 $
Location ofBurial Plots Claimed                                                  Value of Burial Plots t:laimed
                                                                                 $

6. I wish to claim the following personal property consisting of household furnishings, households goods, wearing
apparel, appliances, books, animals, crops or musical instruments as exempt from the claim of my creditors (in
other words, keep them from being taken from me). These items of personal property are held primarily for my
personal, family or household use.

I understand that I am entitled to personal property worth the sum of $5,000.00. I understand that I am also entitled
to an additional $1,000.00 for each person dependent on me for support, but not to exceed $4,000.00 for dependents.
I further understand that I am entitled to this amount after deducting from the ·_value of the property the amount of
any valid lien or security interest. .Property purchased within 90 days of this proceeding may not be exempt.
       (Some examples of household goods would be TV, appliances, furniture, clothing, radios, record players.)
                                                                                                           Value of Debtor's
                                                  Amount of Lien                                             (Defendant's)
                            Fair Market             Or Security                                           Interest (Fair Market
                        .Value (What You         Interest (Amount       Name(s) ofLienholders(s)           Value Less Amount
  Item of Property       Could Sell It For)     Owed on Property)      (To Whom Money is Owed)                   Owed)

                        ~                     Cl:                                                       $
                        ~                     !ii                                                       $
                         ~                    ~                                                         .i:
                         IJ;                  !Ii                                                       ~

                         ~                    $                                                         $
 7. I wish to claim my interest in the following motor vehicle as exempt from the claim of my creditors. I understand that I
 am entitled to my interest in one motor vehicle worth the sum of$3,500.00 after deduction of the amount of any valid liens
 or security interests. I understand that a motor vehicle purchased within 90 days of this proceeding may not be exempt.
 Make rmd Model                               Year      Name(s) of Title Owner ofRecord
                                         I
 Fair Market Value (Wltat You Could Sell It For)       Name(s) ofLienholder(s) or Record (Person(s) to Whom Money is Owed)

 $
 Amount ofLiens (Amount Owed)                          Value ofDebtor's (Defendant's) Interest (Fair Market Value Less
                                                       Amt. Owed)
 $                                                     $

Page 4 of7 .(EDNC'-'.Dec. 2009)
8. (This item is to claim any other property you own that you wish to e,r.empt.) I wish to claim the following property as
ex.empt because I claimed residential real or personal property as exempt that is worth less than $35,000.00 or I made no
claim for a residential exemption under section (5) above. I understand that I am entitled to $5,000.00 in any property
only ifI made no claim under section (5) above or a claim that was less than $35,000.00 under section (5) above. I
understand that I am entitled to claim any unused amount that I was permitted to make under section (5) above up to a
maximum of $5,000 in any property. (Examples: ifyou claim $34,000.00 under section (5), $1, 000.00 allowed here; if
you claim $30,000.00 under section (5), $5,000 allowed here; ifyou claim $35,000 under section (5), no claim allowed
here.) I further understand that the amount of my claim under this section is after the deduction from the value of this
property of the amount of any valid lien or security interests and that tangible personal property purchased within 90 days
of this proceeding may not be exempt.
                                      Fair                                                                Value of Debtor's
           Item Of                  Market                                                                 (Defendant's)       ,
 Personal Property Claimed           Value       Amount of Liens         Name(s) of Lienholder(s)             Interest

                                 $                  $                                                    $
                                 $                  $                                                    $
                                 $                  $                                                    $
Real Property Claimed (I understand that ff I wish to claim more ihan one parcel, I must attach additional pages setting
                     forth the following information for each parcel claimed as e.xempt.)
Street Address                                            Estimated Value ofProperty (What You Could Sell It For)
                                                            $
 County                                    Township        No. by Which Tax Assessor Identifies Property
                                      I
Description (Attach a copy ofyour deed or otlter i11Stru1nent of conveyance or describe the property in as m11clt detail as·
possible


                                                                                                     Current Amount Owed
Name and Address oj'Liehholder
                      ;                                                                              $
Name and Address ofLienholder                                                                        Current Amount Owed
                                                                                                     $
 (Attach additional shee'ts fm· more lienholders)                                       I


 9. I wish to claim the following item of health care aid necessary for IJmyselfClmy dependents.
                           Item                                                      Purpose




 10. I wish to claim the following implements, professional books, or tools (not to exceed $2,000.00), of my trade or the
 trade of my dependent. I w1derstand that such property purchased within 90 days of this proceeding may not be exempt.
             Item                Estimated Value (What You Could Sell It For)        What Business or Trade Used In

                                 $
                                 $
                                  $



Page 5 of7 (EDNC- Dec. 2009)
11. I wish to claim the following life insurance policies whose sole beneficiaries are my spouse and/or children as exempt
          Name oflnsurer                             Policy No.                              Beneficiary(ies)




 12. I wish to claim as exempt the following compensation that I received or which I am entitled for the personal injury of
myself or a person upon whom I was dependent for support, including compensation from a private disability policy or
annuity, or compensation that I received for the death or a person upon whom I was dependent for support. I understand
that this compensation is not exempt from claims for funeral, legal, medical, dental, hospital or health care charges related
to the accident or injury that resulted in the payment of the compensation to me. I understand that ifI wish to claim more
than one amount of compensation exempt, I must attach additional pages setting forth the following
information for each amount of compensation claimed exempt.
Amount of Compensation                      Method of Paymtmt: Lump Sum or Installments (If Installments, State
                                            Amount, Frequency and Duration of Payments)
$

Location/Source of Compensation          Name of Person(s) injured or killed giving rise to compensation


Unpaid l)ebts arising out of the injury or death gMng rise to compensation (include names, addresses, services
rendered and amount o~ debt)




13. I wish to claim as exempt the following retirement plans that I have that are individual retirement plans as described in
the Internal Revenue Code or that are treated in the same manner as an individual retirement plan under the Internal
Revenue Code, including individual retirement accounts and Roth retirement accounts as described in section 408(a) and
section 408A of the Internal Revenue Code, individual retirement annuities as described in section 408(b) of the Internal
Revenue Code, and accounts established as part of a trust described in section 408(c) of the Internal Revenue Code.
    Type of Retirement Account                  Name of Account                              Account Number·




14. I wish to claim as exempt the following funds I hold in a college savings plan that is qualified under section 529 of
the Internal Revenue Code, not to exceed $25,000. I understand tha~ this plan must be used for the child's college
expenses. I understand I may not exempt any funds I plac~d in this account within the preceding 12 months, except to the
extent that any contributions were made in the ordinary course of my financial affairs and were consistent with my past
pattem of contributions.
     College Savings Plan                       Account Number                     Name(s) of Child(ren) Beneficiaries




Page 6 of 7 (EDNC - Dec, 2009)
     15. I wish to claim as exempt the following retirement benefits to which I am entitled to under the retirement plans of
     other states and governmental units of other states. I understand that these benefits are exempt only to the extent these
     benefits are exempt tmder the laws of the state or governmental unit under which the benefit plan was established.
         State/Governmental Unit                 Name of Retirement Plan                        Identifying Number




     16. I wish to claim as exempt any alimony, support, separate maintenance, or child support payments or funds that I have
     received or that I am entitled to receive. I l.Ulderstand that these payments are exempt only to the extent that they are
     reasonably necessary for my support or for the support of a person dependent on me for support.
         Type of Support                           Person Paying Support                   Amount & Location of Funds




     17. The following is a complete listing of all of my assets that I have not. claimed as exempt under any of the preceding
     paragraphs.
                Item                                          Location                                     Estimated Value
                                                                                                     $

                                                                                                     $

                                                                                                     $

                                                                                                     $
     18. The following is a complete list of persons. or business that have judgments for money against me.



     19. I certify that the above statements are true.
     Date                                                                           Signature ofJudgment Debtor (D~fendant)
•.



     20. A copy of this Motion was served on the judgment creditor (plaintiff) by:
     CJ delivering a copy to the judgment creditor (plaintiff) personally.
 .[j delivering a copy to the judgment creditor's attorney.
 CJ depositing a copy of this motion in a post-paid properly addressed wrapper in a U.S. Mai.I, addressed to the judgment
      creditor (plaintiff) at the address shown on the notice of rights served on me.
 Cl depositing a copy of this Motion in a post-paid properly addressed wrapper in a U.S. Mail, addressed to the
     judgment creditor's (plaintiff's) attorney at the following address:

     Date                                                      Signature of Judgment Debtor/Attorney for Debtor (Defendant)


     Address and Phone No. ofAttorney.for Debtor (D~fendant)



Page 7 of7 (EDNC-Dec. 2009)
